—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Westchester County (Murphy, J.) imposed May 26, 1993.
Ordered that the sentence is affirmed.
*497The defendant’s challenge to the legality of his sentence is patently without merit, since, in this case the imposition of additional jail time for failure to pay a fine or surcharge would not result in a sentence which exceeds the maximum permissible term of imprisonment for the offense to which he pleaded guilty (see, CPL 420.10 [4] [d]).
Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Thompson, Sullivan, O’Brien and Hart, JJ., concur.